 
Exhibit 10.1






AMENDMENT TO
EQUITY PURCHASE AGREEMENT
BY AND AMONG
PERSONALIZATIONMALL.COM, LLC,
BED, BATH & BEYOND INC.,
800-FLOWERS, INC.,
AND
1-800-FLOWERS.COM, INC.
DATED AS OF JULY 20, 2020







--------------------------------------------------------------------------------



AMENDMENT TO EQUITY PURCHASE AGREEMENT


This Amendment (this “Amendment”) to the Equity Purchase Agreement dated
February 14, 2020 (the “Agreement”) by and among (i) BED BATH & BEYOND INC., a
New York corporation (the “Seller”), (ii) PERSONALIZATIONMALL.COM, INC., a
Delaware limited liability company (the “Company”), (iii) 800-FLOWERS, INC., a
New York corporation (the “Buyer”), and solely with respect to Article IX of the
Agreement, 1-800-FLOWERS.COM, INC., a Delaware corporation (the “Parent”) is
made and entered into as of July 20, 2020 (the “Effective Date”).  The Seller,
Buyer, Company, and Parent each may be referred to herein as a “Party” and
collectively as the “Parties.”  Capitalized terms not otherwise defined herein
shall have the meaning given to them in the Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


1.
Closing.  The Closing Date shall be August 3, 2020.



2.
Determination of Purchase Price; Payments at Closing.  Clause (i) of Section
1.4(a) is deleted and replaced with the following: “$245,000,000, plus”;
provided, that the Parties hereby agree that, in the event that the Closing does
not occur on or before August 3, 2020 for any reason, this clause 2 will be void
ab initio and of no further force or effect without any action by or on behalf
of any of the Parties.



3.
Closing Failure.  In the event that the Buyer fails to consummate the Closing on
or prior to August 3, 2020 and the Seller prevails in the litigation brought by
the Seller to compel the Buyer to consummate the Closing, without limiting any
other rights or remedies available to Seller under the Agreement, at Law or in
equity the Buyer shall be liable and pay to the Seller: (a) the reasonable costs
and expenses of Seller and its Affiliates incurred in connection with the
litigation, including reasonable attorneys’ fees as determined by the court; and
(b) if the court awards Seller interest on the Purchase Price, the applicable
statutory interest rate.



4.
Transition Services Agreement. Buyer and Seller agree that the transition
services agreement (the “TSA”) contemplated by Section 5.11(f) of the Agreement
shall be executed by the Seller and the Company at Closing, substantially in the
form of Exhibit A to this Amendment; provided, that the Parties acknowledge that
the schedule of services set forth on Exhibit A to the TSA remains subject to
ongoing discussion between the Parties and that between the date of this
Amendment and August 3, 2020, the Parties shall reasonably cooperate in good
faith to finalize Exhibit A to the TSA in a mutually acceptable manner.



5.
Miscellaneous. To the extent anything in this Amendment conflicts with the
Agreement, this Amendment shall control.  Otherwise, all provisions of the
Agreement shall remain in full force and effect.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered as of the Effective Date.





  BUYER:                        800-FLOWERS, INC.                       

 By: /s/ William E. Shea         Name: William E. Shea                  
Title:   Vice President and Treasurer            








  PARENT:                        800-FLOWERS, INC.                       

 By: /s/ William E. Shea         Name: William E. Shea                  
Title:   Senior Vice President, Treasurer                  
 and Chief Financial Officer
 

 


--------------------------------------------------------------------------------



IN WITNESSS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered as of the Effective Date.



  SELLER:                BED BATH & BEYOND INC.                      

 By: /s/ Mark J. Tritton         Name: Mark J. Tritton                  
Title:   President and Chief Executive Officer            






  COMPANY:               PERSONALIZATIONMALL.COM, LLC 
 

 By: BED BATH & BEYOND INC.,         its sole member                            
 /s/ Mark J. Tritton        By:  Name:  Mark J. Tritton         Title:  
President and Chief Executive Officer            
